DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16, 22, and 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by St. John et al. (U.S. Patent No. 4,485,982).
 	Regarding claim 1: John discloses a device for processing a material web (Fig. 2; via 18), comprising: conveying means (Fig. 1; via rollers 28 & motors 19/34, to convey web 18) for conveying the material web in a longitudinal direction (L), wherein both an applied, repeated printed image (Figs. 6-8; via images of markers 72/74) and a control line (Figs. 2 & 6; via 70 and/or 76/78) extending in the longitudinal direction are configured on the material web (via 76/78 of web 18), wherein the control line (70) has a defined position transverse to a longitudinal direction of the material web (via 72/74 of web 18); the control line (70) is adapted to be scanned by means of a sensor (Fig. 2 & 4; via sensors 224/225) in a material web (18) processing step, and the control line (70) has a digital code structure in its longitudinal direction (L), that encodes a data set of at least four bits of information content, see for example (Figs. 1, 9A, 9B & 11; via controller 46 & mark sense logic 284; and column 14, lines 45-50; “Memory switch 296 contains an 8 bit count representative of a narrow mark interval”);
	and wherein each printed image is assigned its own data set; (via coded markers 72 & 74 following one another in a length, not exceeding a maximum length; column 5, lines 10-13; “processing stations…can monitor the indicia and utilize the information for various station functions”).  
 	Note, inherently since marks 72 and/or 74 are being irregularly spaced in length, yet being monitored and utilized for various station functions.  Therefore, each has to be carrying and conveying its own data “monitor the indicia and utilize the information”.


	Regarding claim 2: the control line (70) is applied to the material web (18) by applying ink by means of a printing mechanism (Fig. 2; via one of the stations 1-3 is a printing station) and the application takes place in the same processing step as an application of the printed image (Fig. 6; via printed images 72 and/or 74);
	Regarding claim 3: wherein at least a second control line (Fig. 2; via the shown second line of 70) running in the longitudinal direction is arranged in another region of the material web (18);
	Regarding claim 4: wherein the two control lines (70s) are assigned to different print orders on the same material web (via one of the stations 1-3, printing on both edges of the web 18);
	Regarding claim 5: the control line (70) is arranged in a first edge region of the material web (18) and the second control line (the other 70) is arranged in a transversally opposite second edge region of the material web (18);
	Regarding claim 6: wherein the code structure comprises gaps (Figs. 2 & 5; via the shown gaps between the code structures 70) in the control line (70), wherein a length of each of the gaps does not exceed a maximum value (Figs. 2 & 5);
	Regarding claim 7: wherein the code structure comprises gaps (via gaps between printed codes 70) in the control line (70) and a length of each of the gaps does not exceed a maximum value (Fig. 5; via the shown different gap width between the printed codes 70s); wherein code segments of the control line (70s) are defined by the gaps (Fig. 5; via the shown gaps between code 70s) and at least two different discrete lengths of the code segments are provided corresponding to a digital item of information of at least two different values per code segment, see for example (Fig. 5; via 71, 72, 79);
	Regarding claim 8: wherein the data set comprises a large number of gaps and code segments (Fig. 5; via code segments repeated at 71) following one another and the data set is of a length in the longitudinal direction which depends on the encoded information, wherein the length does not exceed a defined maximum length, see for example (Fig. 5; via 71, 72, and 79);
	Regarding claim 9: wherein the device comprises a corrugated cardboard machine (Fig. 1; column 1, lines 36-50; “In the usual case of web material,…coated paper, the web can stretch or shrink…For example, in the case of paper…”), and the control information for the corrugated cardboard machine is contained in the data sets of the material web, see for example (Figs. 2 & 5; via different stations 1-3 controls operations for web 18);
	Regarding claim 10: wherein the material web (18) is configured as a digitally preprinted roll of a digital printing machine (Figs. 2, 6-8; via printed indicia 70);
	Regarding claim 11: the material web (18) has at least two different printed images (Fig. 6; via different print images 70s and/or 72) arranged alongside one another and repeated in the longitudinal direction, and the printed images have repeat lengths which differ in the longitudinal direction (Figs. 5-8; via 75, 77 and/or 72 appears as differ in the longitudinal direction);
	Regarding claim 12: wherein a breadth of the control line (70) is less than 4 mm. and wherein a clearance with a breadth of less than 4 mm to at least one side of the control line is provided, see for example (Figs. 2, 5-8; via unattached control lines 70 and/or 72);
	Regarding claim 13: wherein cut marks (Figs. 1 & 2; via encoder 36; different other marks printed on the web 18) are printed laterally alongside the control line (70) and the cut marks can be read as a control signal for a cutting mechanism (via one of the web processing stations 1-3);
	Regarding claim 14: wherein the data set contains one or more items of information selected from the group consisting of consecutive numbering of the printed image (72), identification of a print order, information on an order change and information on defects (Fig. 5; via Initializing marks 71, Registration marks 72, and/or start treatment 79; Intervals “R”);
	Regarding claim 15: wherein the sensor (Fig. 1; via X, X’, Y, and Y’) records a two- dimensional digital image of the control line (70) and the image (72) is electronically evaluated (Figs. 1, 9A, and 9B);
	Regarding claim 16: wherein the code structure is configured to be bidirectionally readable, see for example (Figs. 1, 5, 9A, 9B);
	Regarding claim 22: wherein both an applied, repeated printed image (72) and a control line (70s) extending in the longitudinal direction (L) are configured on the material web (18), and the control line (70) has a defined position transverse to the material web (18), wherein the control line (70) has a digital code structure in its longitudinal direction (L), wherein the code structure encodes a data set of at least four bits of information content, see for example (Figs. 1, 2, 5, 9A, 9B, & 11 and/or memory switch 296 contains an 8 bits and the mark sense logic 284);
	Regarding claim 26: wherein the code structure comprises gaps (Figs. 5-8; via the shown different in size gaps between 72 and/or 74) in the control line (Fig. 5; via the lines tracking indicia lines 70), wherein a length of each of the gaps does not exceed a maximum value, see for example (Figs. 5-8; via the shown gaps between 72s and /or 74s, appears as not exceeding a maximum value); 
Regarding claim 27: wherein the data set comprises a large number of gaps (Fig. 5; via large number of the shown gaps between 72s) and code segments following one another and the data set is of a length in the longitudinal direction which depends on the encoded information, wherein the length does not exceed a defined maximum length
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16, 22, and 26-27 have been considered but are moot because the new ground of rejection has been adjusted and does not fully rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the applied art of St. John ‘982 uses the tracking lines 76/78 to determine if the web 18 has expanded or contracted, while the use of the electric circuits as suggested by Figs. 9A & 9B can not correspond to the digital code structure of the control line encoding a data set of at least four bits of information content as recited in amended claim 1, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
 	Applicant repeatedly argued in different ways that the applied art’s circuit diagrams as shown by Figs. 9A & 9B and the controller to be for checking the web’s expansion and contraction, which is not and cannot correspond to the digital code structure suggested by the amended claim 1.  The Office believes that, Applicant is arguing of an intended use matter than the structure of the claimed language.  The Office though as set forth above in the action believes that the applied art ‘982 shows the claimed bit count representative to the states of the digital code structure of the control line encoding, (Figs. 1, 9A, 9B & 11; via controller 46 & mark sense logic 284; and column 14, lines 45-50; “Memory switch 296 contains an 8-bit count representative of a narrow mark interval”).  
Further, having the controller to be a traditional, digital cod structure and/or an electric circuit controller is irrelevant, as the claimed language is only calling for “a control line has a digital code structure”, which clearly suggested by ‘982, via 72/74 to control and adjust the machine based on its length L.  Further, it is noted that ‘982 electric circuit controller indeed could be considered and equivalent to the claimed “digital” (Fig. 11; via 297/296 294 “Sense Mark Counter”, 305 “Count Of 2”, “clock”).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAMEH TAWFIK/Primary Examiner, Art Unit 3731